Citation Nr: 0825122	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-03 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right shin 
splints, currently evaluated as noncompensable.

2.  Entitlement to an initial rating in excess of 30 percent 
for a depressive disorder associated with right shin splints.

3.  Entitlement to service connection for a low back 
condition, to include as secondary to service-connected right 
shin splints.

4.  Entitlement to service connection for degenerative joint 
disease of the right hip, to include as secondary to service-
connected right shin splints.

5.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to 
service-connected right shin splints.

6.  Entitlement to service connection for a right low 
back/gluteous condition, to include as secondary to service-
connected right shin splints.

7.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected right shin 
splints.

8.  Entitlement to service connection for exogenous obesity, 
to include as secondary to right shin splints.

9.  Entitlement to total disability due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to October 
1988.  This case comes from rating decision from May 2004 and 
July 2005 from the San Juan, Puerto Rico Department of 
Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has identified that she is receiving benefits 
from the Social Security Administration.  None of these 
records are in the claims file and they must be sought prior 
to adjudication of any of the claims at issue.

As for the claims for increased ratings regarding the 
veteran's right shin splints and depressive disorder, the 
veteran's husband indicated in a December 2006 written 
statement that her current condition had deteriorated.  The 
last examinations conducted to determine the severity of 
those conditions took place in May and June 2005.  New 
examinations must be conducted as it has been claimed that 
her condition, without specificity as to what condition, has 
increased in severity since those examinations and, as such, 
those examinations may not be effective representations of 
her current level of disability.

In addition, with regards to the claims for service 
connection, the veteran argues that each of her claimed 
disabilities are related to her service-connected right shin 
splints.  With regards to the claim for service connection 
for obesity, the veteran underwent an examination in May 2005 
that was specifically for diabetes mellitus.  The examiner 
noted that the veteran's sedentary lifestyle may be a result 
of the veteran's service-connected right shin splints but, 
the examiner did not indicate an opinion as to whether her 
obesity was a result of or aggravated by her right shin 
splint disability.  Such an opinion must be sought prior to 
adjudication.

With regards to the remaining claims for service connection, 
the veteran underwent examinations regarding those claims in 
May 2005.  An opinion was rendered stating that none of the 
disabilities were the result of the veteran's service-
connected right shin disability.  But, no opinion was made as 
to whether the service-connected right shin disability is 
aggravating the other claimed disabilities on appeal for 
secondary service connection.  As secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation, such an opinion 
must be sought prior to adjudication.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Finally, the veteran's claim for TDIU is impacted by the 
outcome of her claims for increased ratings and service 
connection.  As such, the TDIU claim is inextricably 
intertwined with the other remanded claims.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the TDIU claim is "inextricably intertwined" with 
the other claims, the TDIU claim must also be remanded in 
accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's Social Security 
Administration records.  If the records 
are unavailable, make written 
documentation of the attempt to obtain 
them as well as the reason for their 
unavailability.

2.  Schedule the veteran for VA 
examination(s) to determine the current 
severity of the veteran's right shin 
splints and depressive disorder.  Have 
each examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests to determine the extent of 
the veteran's current disability as a 
result of her right shin splints or and 
depressive disorder.

3.  Schedule the veteran for a VA 
examination to determine if her exogenous 
obesity is a result of or aggravated by 
the veteran's service-connected 
disabilities.  Have the examiner review 
the claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  Have the 
examiner conduct all necessary tests and 
determine whether:
	
	a.  The veteran currently has a 
diagnosed obesity condition.

	b.  The veteran's obesity condition is 
at least as likely as not a result of any 
of the veteran's service-connected 
disabilities or has been aggravated, 
beyond the natural progression of the 
disease and as defined by Allen v. Brown, 
7 Vet. App. 439, 448 (1995), by any of the 
veteran's service-connected disabilities.

4.  Schedule the veteran for VA 
examination(s) to determine if it is at 
least as likely as not that her service-
connected disabilities have been 
aggravated, beyond the natural progression 
of the disease and as defined by Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), any of 
the remaining claimed disabilities for 
secondary service connection, namely a low 
back condition, degenerative joint disease 
of the right hip, degenerative joint 
disease of the right knee, a right low 
back/gluteous condition, and diabetes 
mellitus.  Have the examiner review the 
claims file in conjunction with each 
examination and make a note of such review 
in the examination report.

5.  Review the examination reports and if 
any is in any way inadequate, return it 
for revision.

6.  Thereafter, readjudicate the claims on 
appeal, to include consideration under 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Subsequently, issue the veteran a 
supplemental statement of the case and 
allow and appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

